 
 
IV 
108th CONGRESS
2d Session
H. RES. 680 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2004 
Mr. Gibbons submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
To urge the resolution of claims related to the confiscation of certain property by the Government of Italy. 
  
Whereas the Government of the Italian Republic confiscated the property of Mr. Pier Talenti, a citizen of the United States, and has failed to compensate Mr. Talenti for that property; 
Whereas the Government of Italy has an obligation under the Treaty of Friendship, Commerce and Navigation, signed at Rome February 2, 1948 (63 Stat. 2255) between the United States and the Italian Republic to provide compensation to Mr. Talenti for the confiscated property; 
Whereas the failure of the Government of Italy to compensate Mr. Talenti runs counter to such Government’s treaty obligations and to accepted international standards; 
Whereas section 1611 of H.R. 1757, 105th Congress, as passed by the Senate on June 17, 1997, expressed the sense of Congress that the Italian Republic must honor its Treaty obligations with regard to the confiscated property of Mr. Pier Talenti by negotiating a prompt resolution of Mr. Talenti’s case, and that the Department of State should continue to press the Italian government to resolve Mr. Talenti’s claim.; and 
Whereas Mr. Talenti has exhausted all legal remedies available to him under the Italian judicial system and has not received just and effective compensation for the confiscated property from the Government of Italy as required under the Treaty of Friendship, Commerce and Navigation: Now, therefore, be it 
 
That  
it is the sense of the House of Representatives that— 
(1)the Government of Italy should— 
(A)fulfill the requirements of the Treaty of Friendship, Commerce and Navigation signed at Rome February 2, 1948 (63 Stat. 2255) between the United States and the Italian Republic with respect to the property of Mr. Pier Talenti which was confiscated by such Government; and 
(B)make reasonable efforts to effect a prompt resolution of Mr. Talenti’s claims under such Treaty; and 
(2)the Secretary of State should— 
(A)continue to press the Government of Italy to resolve Mr. Talenti’s claims; and 
(B)take any further measures, including all appropriate diplomatic initiatives, that the Secretary determines could assist Mr. Talenti in receiving such compensation from the Government of Italy. 
 
